Citation Nr: 0313331	
Decision Date: 06/19/03    Archive Date: 06/24/03

DOCKET NO.  93-09 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for peripheral vascular 
disease secondary to bilateral trench feet.  

(The issues of entitlement to an increased rating for 
bilateral trench feet, from the single 10 percent rating 
assigned for both feet for the period prior to January 12, 
1998, and from the 10 percent ratings assigned for each foot 
beginning January 12, 1998, will be the subject of a later 
decision.)



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran served on active military duty from April 1944 to 
June 1947.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the December 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, denying an increase from the single 10 
percent rating then assigned for bilateral trench feet, and 
denying secondary service connection for peripheral vascular 
disease.  

The Board in December 1994 and November 1997 remanded the 
case for further development.  

In July 2000, the RO granted service connection for 
peripheral neuropathy secondary to bilateral trench feet.  
That issue was previously on appeal to the Board, yet, the 
complete grant of that benefit sought removes any case or 
controversy as to that issue over which the Board has 
jurisdiction. 38 U.S.C.A. § 7105 (West 2002).

In June 2002, the RO granted 10 percent evaluations for each 
foot affected by trench foot effective January 12, 1998, 
based on changes in the rating criteria, 38 C.F.R. § 4.104, 
Diagnostic Code 7122 (2002).  

The Board refers an informal claim of entitlement to service 
connection for chronic left lower leg swelling, pain, and 
discomfort, secondary to trench feet, for appropriate RO 
action, as raised by a December 2001 VA vascular examination 
report.



FINDINGS OF FACT

1.  Peripheral vascular disease was not demonstrated in 
service, and was not manifested within the first post-service 
year.  

2.  Peripheral vascular disease was not caused and is not 
aggravated by trench feet.  


CONCLUSION OF LAW

Peripheral vascular disease was not incurred or aggravated in 
service, it may not be presumed to have been so incurred, and 
it is not caused or aggravated by trench feet.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.326 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA Development

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a).  The provisions of these regulations 
apply to this claim.  Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).

In January 2003, the Board notified the veteran of the VCAA, 
to include notice of what he needed to do and what VA would 
to help develop his claim.  He was afforded the opportunity 
of a hearing, but he declined that opportunity in a VA Form 9 
submitted in March 1993, and he has not since expressed a 
desire for a hearing.  He was afforded VA examinations for 
compensation purposes in September 2000, October 2001, 
December 2001 and May 2002, and lower arteriograms were 
performed in September 1996, March 1997 and June 1997.  
Statements by private medical professionals were associated 
with the claims folder, and requests were made to private 
physicians for records of treatment or for medical evidence 
in support of statements made.  Moreover, pursuant to 
December 1994 Board remand instructions, the RO made in March 
1995 requests to Russell S. Dilley, M.D., and to William M. 
Fulton, D.C., for all treatment records.  While Dr. Dilley 
provided treatment records, Dr. Fulton only provided an 
additional, essentially duplicative, statement supportive of 
the claim.  There seems no reasonable possibility that 
additional requests to either VA or indicated private sources 
will produce additional evidence supportive of the veteran's 
claim.  All such pertinent evidence has already been 
requested or obtained and associated with the claims folder.  
There is also no reasonable possibility that additional VA 
treatment records would contain an independent medical 
opinion specifically addressing any causal link between the 
veteran's trench feet and peripheral vascular disease.  In 
the January 2003 letter VA asked the veteran to identify any 
additional records that may assist him in furtherance of his 
claim.  He did not reply to that request. 

By a June 2002 statement of the case, as well as by the 
January 2003 VCAA notice letter, the veteran was notified of 
the evidence that has been obtained by VA and that which he 
must obtain in furtherance of his claim.  Because no 
additional evidence has been identified as available but 
absent from the record, the Board finds that any failure on 
the part of VA to further notify the appellant what evidence 
would be secured by VA and what evidence would be secured by 
the appellant is harmless.  Cf. Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this regard, as noted above, the 
veteran was specifically notified in the January 2003 letter 
that ultimately it was his responsibility to support his 
claim with appropriate evidence.  He has not identified any 
other evidence that is not now of record.  Thus, in the 
absence of the veteran identifying additional evidence that 
is not currently of record, the Board finds that providing 
further notice of what the veteran has already been informed 
of would be an inappropriate expenditure of already scarce 
resources.  The duty to assist and notify the veteran have 
been satisfied.  38 U.S.C.A. § 5103A.

The Board is also satisfied that development requested in the 
December 1994 and November 1997 Board remands has been 
adequately completed.  See Stegall v. West, 11 Vet. App. 268 
(1998).
 
Service Connection

In order to establish service connection for a disability, 
there must be objective evidence that establishes that the 
disability either began in or was aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Secondary service connection may be 
granted where the evidence shows that a chronic disability 
was caused or aggravated by a service-connected disability.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  
Certain diseases, such as vascular disease, may be subject to 
service connection based on presumed incurrence in service if 
manifested to a compensable degree within one year subsequent 
to service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.

The veteran's service medical records fail to show any 
cardiovascular dysfunction.  While the veteran was treated 
for trench feet in service and post service, the medical 
records, as a whole, other than the opinion of one private 
physician, William M. Fulton, M.D., are without any positive 
correlation between the veteran's bilateral trench feet and 
peripheral vascular disease. 

The veteran was hospitalized at a VA medical center in July 
1989, with complaints of bilateral leg pain.  Physical 
examination resulted in diagnoses of possible vascular 
disease, and adult onset diabetes mellitus.  No opinion was 
offered linking peripheral vascular disease to service or a 
service connected disorder.  

VA outpatient clinic records beginning in October 1989 
include a diagnosis of peripheral vascular disease. 

The claims folder contains an October 1990 letter by Russell 
S. Dilley, M.D., based on his examination of the veteran for 
circulatory disorders of the lower extremities in September 
1990.  Dr. Dilley noted that the veteran incurred severe 
frostbite of the feet during World War II.  This purportedly 
prevented the veteran from walking for a time, and caused 
some skin sloughing.  It did not involve any toe loss.  Dr. 
Dilley also noted that the veteran reported a history of 
significant neuropathic discomfort associated with the 
frostbite and/or trench feet since that time.  During a 
September 1990 circulatory examination Dr. Dilley found 
normal pulses and good skin blood flow to both lower 
extremities.  There was no obvious venous difficulty, and no 
ulceration or varicose veins.  These findings were confirmed 
by doppler.  The physician noted that the veteran had ongoing 
sympathetic dysfunction due to trench feet, but concluded 
that the large artery and vein supply in both legs was 
normal. 

In contrast, William M. Fulton, D.C., made identical 
statements in June 1992 and August 1995, that the veteran's 
circulatory disorders were " the total result of service 
related frostbite complications before discharge from active 
duty."  Dr. Fulton provided no medical basis for this 
conclusion, and did not supply any records in response to VA 
request for medical records in March 1995.  

An August 1995 VA examination noted a history of bilateral 
paresthesia and neuralgia of the feet since 1944.  The 
veteran's medical history was notable for diabetes mellitus, 
a history of a coronary artery bypass graft, and a prior 
myocardial infarction.  Physical examination resulted in 
pertinent diagnoses of probable peripheral vascular disease 
involving the lower extremities, and residual sequelae of a 
frostbite injury with paresthesia and sensory deficit.

In March 1997, the veteran's claims file was reviewed by a VA 
examiner.  The examiner noted the appellant's report that he 
suffered from severe frostbite during World War II, but noted 
that the appellant had a good recovery therefrom.  Based on 
the evidence in the veteran's file the examiner opined that 
it was much more likely that peripheral vascular disease was 
the result of long standing diabetes mellitus, with little or 
no relationship to his service incurred trench feet.

In September 1997, the veteran was seen at a VA outpatient 
clinic with complaints of one block claudication, times 
several years.  Physical examination resulted in the opinion 
that the veteran had severe debilitating left lower extremity 
pain which was obviously secondary to frostbite during World 
War II.  The examiner also said that the veteran's vascular 
disease "could be" secondary to frostbite.

A VA vascular examiner in September 2000 reviewed the medical 
record and conducted a vascular examination of the veteran.  
He noted that the veteran's vascular function had recovered 
to 90 percent prior to the 1970's.  Arteriosclerotic disease 
subsequently developed, with coronary artery bypass graft in 
1992, and onset of peripheral vascular disease, diabetes, and 
hypertension.  Following examination the examiner concluded 
that the veteran's severe peripheral vascular disease was not 
due to frostbite, but rather was due to diabetes and coronary 
artery disease with high blood pressure.  

A further VA examination was conducted in October 2001.  
Following examination the examiner was equivocal as to the 
causes of the veteran's peripheral vascular disease, neither 
ruling in nor ruling out diabetes, cardiac disease and 
coronary artery disease, or trench feet as a cause or an 
aggravating factor.  

In December 2001, another VA examination was conducted.  A 
history of a cold injury during World War II was noted, with 
complaints of chronic left lower extremity swelling, pain and 
discomfort since.  The examiner noted that there was no 
history of deep venous thrombosis or chronic infection 
related to the cold injury.  Physical examination resulted in 
a diagnosis of chronic left lower extremity swelling and 
tenderness likely due to a history of a cold injury and 
severe peripheral vascular disease.  The examiner stated that 
the cold injury was responsible for residuals which included 
chronic left lower extremity swelling and edema.  The 
swelling was judged to possibly be aggravated by peripheral 
vascular disease.  Peripheral vascular disease was judged to 
be due to multiple cardiac risk factors including diabetes 
mellitus and hypertension.

Another VA vascular examination was by the chief of 
peripheral vascular surgery at a VA medical center in May 
2002.  That examiner reviewed the medical records and noted 
the veteran's history of trench feet as well as peripheral 
vascular disease.  The examiner conducted necessary tests as 
well as an examination, and concluded that the veteran's 
peripheral vascular disease was totally unrelated to his 
service-connected trench feet, but rather was a progression 
of his systemic atherosclerotic disease with coronary artery 
disease.  Diabetes and hypertension were precipitating 
factors in that disease complex.  

The medical records are supportive of the VA examiners' 
opinions as to the causes of the veteran's peripheral 
vascular disease and the absence of a causal association 
between that disease and his service-connected trench feet.  
These VA opinions were supported by reasoned analysis of the 
medical record.  In contrast, the opinion of William M. 
Fulton, D.C., was unsupported by any review or analysis of 
the veteran's medical history.  Accordingly, according 
greater weight to the medically supported VA opinions, the 
Board finds that the evidence preponderates against finding a 
causal link between trench feet and peripheral vascular 
disease.  Hence, service connection for peripheral vascular 
disease, secondary to trench feet, is not warranted.  
38 C.F.R. §  3.310.  

Because there is no evidence of peripheral vascular disease 
either in service or within the first post-service year, the 
weight of the evidence preponderates against the claim for 
service connection for peripheral vascular disease either on 
a direct basis or on a first-year-post-service presumptive 
basis.  38 C.F.R. § 3.303, 3.307, 3.309.  The preponderance 
of the evidence is against the claim, and, therefore, the 
benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this decision the Board considered the fact that 
a VA examiner in September 1997 opined that the veteran's 
vascular disease "could be" secondary to frostbite, and 
that a VA examiner in October 2001 was equivocal as to 
whether there was a relationship between trench foot and 
peripheral vascular disease.  The Board finds, however, that 
statements which are inconclusive as to the origin of a 
disease cannot place the evidence in equipoise.  Warren v. 
Brown, 6 Vet.App. 4, 6 (1993); Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).  This is particularly true when the 
evidence against the claim is not inconclusive, and based on 
a complete review of all of the evidence of record.


ORDER

Service connection for peripheral vascular disease is denied.  



		
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

